Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 5/24/2019.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruff (US 6,315,245).

Regarding claim 1, Ruff discloses:
An arm restraint assembly for an ejection seat, comprising: a primary arm (12) configured to pivot between a non-deployed position (see fig 3) and a fully- deployed position (see fig 4); and a canopy piercer (see fig 3 – shown, but not numbered piercers located at the top of the ejection seat) coupled to the primary arm (the piercers are coupled to the arms via intermediate structure of the ejection seat), wherein an apex of the canopy piercer is oriented away from the primary arm (the piercers are oriented away from the arms).

Claims 1-7, 9-11, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (US 8,485,471).


An arm restraint assembly for an ejection seat, comprising: a primary arm (20) configured to pivot between a non-deployed position (see fig 2) and a fully- deployed position (see fig 4); and a canopy piercer (see fig 1 – shown, but not numbered piercers located at the top of the ejection seat) coupled to the primary arm (the piercers are coupled to the arms via intermediate structure of the ejection seat), wherein an apex of the canopy piercer is oriented away from the primary arm (see at least fig 1).

Regarding claim 2, Patterson discloses:
The arm restraint assembly of claim 1, further comprising a netting coupled to the primary arm (see fig 1).

Regarding claim 3, Patterson discloses:
The arm restraint assembly of claim 2, further comprising a secondary arm coupled to the netting (26).

Regarding claim 4, Patterson discloses:
The arm restraint assembly of claim 3, further comprising a netting bracket coupled to the netting (see fig 1 - the structure at 54 coupling the netting to the arm), wherein the netting is coupled to the primary arm and the netting bracket such that the netting is drawn taut in response to the primary arm rotating to the fully-deployed position (see figs 1-4).

Regarding claim 5, Patterson discloses:
The arm restraint assembly of claim 1, further comprising a latch rotatably coupled to the primary arm (see col 3, lines 57-67 – ratcheting hinge 24).


The arm restraint assembly of claim 5, further comprising a cord coupled to the latch (see fig 1 – the cords are coupled to the latch via intermediate structure).  


Regarding claim 7, Patterson discloses:
The arm restraint assembly of claim 1, further comprising a lock assembly coupled to the primary arm (ratchet hinge 24), wherein the lock assembly is configured to restrict rotation of the primary arm in response to the primary arm rotating a predetermined number of degrees (see col 3, lines 57-67).

Regarding claim 9, Patterson discloses:
An ejection seat, comprising: a seat back (16); and an arm restraint assembly coupled to the seat back, the arm restraint assembly comprising: a primary arm (20) configured to pivot relative to the seat back; and a canopy piercer coupled to the primary arm (see fig 1 – shown, but not numbered piercers located at the top of the ejection seat), wherein an apex of the canopy piercer is oriented away from the primary arm (see fig 1).

Regarding claim 10, Patterson discloses:
The ejection seat of claim 9, further comprising a netting coupled to the primary arm and the seat back (see fig 1).

Regarding claim 11, Patterson discloses:
The ejection seat of claim 10, further comprising a secondary arm (26) pivotably coupled to the seat back, wherein in a non-deployed position the secondary arm is located between the primary arm and the seat back (see figs 2 and 3).



Regarding claim 17, Patterson discloses:
An arm restraint assembly configured to pierce a canopy in response to expulsion of an ejection seat from a cockpit, the arm restraint assembly comprising: a left arm restraint  and a right arm restraint (see fig 1), wherein the left arm restraint and the right arm restraint each comprise:  65667.24200 / 106290US0218 4841-6932-9798a primary arm configured to pivot to a fully-deployed position within the cockpit (see fig 1); and a canopy piercer coupled to the primary arm (each arm has a corresponding piercer shown, but not numbered in fig 1 at the top of the seat that is coupled to each arm via intermediate structure of the ejection seat), wherein an apex of the canopy piercer is oriented toward the canopy when the primary arm is in the fully-deployed position (see fig 1).

Regarding claim 18, Patterson discloses:
The arm restraint assembly of claim 17, a center axis of the canopy piercer is oriented generally normal to a plane tangent to a point of contact between the apex of the canopy piercer and the canopy (see fig 1).

Regarding claim 19, Patterson discloses:
The arm restraint assembly of claim 17, wherein the left arm restraint and the right arm restraint each further comprise a cord coupled to a static structure in the cockpit and configured to rotate the primary arm in response to translation of the ejection seat toward the canopy (see fig 1, ref 80).

Regarding claim 20, see the rejection of claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 8,485,471) in view of Obviousness.

Regarding claim 8, Patterson discloses:
The arm restraint assembly of claim 7, further comprising a primary arm bracket (ratchet hinge 24) coupled to the primary arm.  Patterson does not explicitly disclose: wherein the primary arm rotates relative to the primary arm bracket, and wherein the lock assembly comprises a tab coupled to the primary arm and biased toward the primary arm bracket, wherein the primary arm bracket defines a groove configured to receive the tab in response to the primary arm rotating the predetermined number of degrees.  The disclosure in col 3, lines 55-67 of the ratchet hinge operation makes obvious to one of ordinary skill in the art that a ratcheting hinge as disclosed would include the structure and function claimed.  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the structure claimed, which is common to ratcheting hinges such as ratchet straps, in order to put into practice the ratchet hinge disclosed by Patterson.

.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644